Title: To Thomas Jefferson from John Woodbridge, 9 March 1804
From: Woodbridge, John
To: Jefferson, Thomas


               
                  Prospect Penobscot River[before 9 Mch. 1804]
               
               May it Please your honor I beg your honor will Excuse me in writing to the prsedint but am under A Disseagreeable situation I have been very unfortinate For this five or six years past by losses at Different times At sea I was taking by the french once and Carred into Godalupe and lost all I had and the winter before last I was Cast Away on mount Desert Iland and like to have perrished and frose ourselves bad and lost all we had I have got a Large family and am reduce very low I have always been Inform your Honor has a tender feeling for the disstresed or I Should not have wrote to his honor I have always been A true freind to my Country and have faught and bleed For it but am reduce to the greatest Extremety and no freind To help me up I have applied to your honor for a littel assistance to put me under way once more and your honor may depend I will make good use of Every talent, and will satisfy your Honor as soon as it is in my power I live in the town of Prospect on penobscot River in the County of Hancock By your honor pleasing to write me a answer Every attension will be duly paid to it and your Humble petisoner
               will Ever Pray
               
                  John Woodbridge 
               
               
                  From your honor well wisher and many more good freinds your Honor on this River
               
             